     Case 8:20-cv-02688-TPB-AAS Document 11 Filed 01/21/21 Page 1 of 2 PageID 54



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


KEVIN MURPHY,

         Plaintiff,

v.                                                 Case No. 8:20-cv-2688-T-60AAS

MARK MICALE and
TODD ALAN HUNGER,

      Defendants.
______________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

         This matter is before the Court on consideration of the report and recommendation

of Amanda A. Sansone, United States Magistrate Judge, entered on January 6, 2021.

(Doc. 8). Judge Sansone recommends Plaintiff’s motion for leave to proceed in forma

pauperis (Doc. 2) be denied, and that his complaint (Doc. 1) be dismissed with prejudice

due to Plaintiff’s failure to file an amended complaint as directed. Neither Plaintiff nor

Defendant filed an objection to the report and recommendation, and the time to object has

expired.

         After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982). In the absence of specific objections, there is no requirement that a

district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject, or modify, in whole or in part, the

findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge reviews
  Case 8:20-cv-02688-TPB-AAS Document 11 Filed 01/21/21 Page 2 of 2 PageID 55



legal conclusions de novo, even in the absence of an objection. See Cooper-Houston v. S.

Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994) (table).

        Upon due consideration of the record, including Judge Sansone’s report and

recommendation, the Court adopts the report and recommendation. Consequently,

Plaintiff’s in forma pauperis motion is denied. The complaint is dismissed.

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

(1)     Judge Sansone’s report and recommendation (Doc. 8) is AFFIRMED and

        ADOPTED and INCORPORATED BY REFERENCE into this Order for all

        purposes, including appellate review.

(2)     Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2) is hereby

        DENIED.

(3)     The complaint (Doc. 1) is DISMISSED.

(4)     The Clerk is directed to terminate any pending motions and deadlines, and

        thereafter close this case.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 21st day of January,

2021.




                                                 TOM BARBER
                                                 UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
